Citation Nr: 0402650	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  01-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depressive disorder not 
otherwise specified, claimed as memory loss.

(The issue of entitlement to service connection for 
undiagnosed illness manifested by abdominal pain, also 
claimed as pelvic pain, is being addressed in a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B.H.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1990 to May 1994, 
with service in Southwest Asia from December 1990 to May 
1991, and from August 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  This case was previously before the 
Board in August 2002.

The August 2002 Board decision denied entitlement to service 
connection for multiple disabilities, including a depressive 
disorder.  The veteran appealed the Board's August 2002 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a Joint Motion for Remand 
(Joint Motion), issued an Order dated in May 2003, which 
vacated that portion of the Board's decision that denied 
service connection for depressive disorder not otherwise 
specified, claimed as memory loss.

The Board notes that the issue of entitlement to service 
connection for undiagnosed illness manifested by abdominal 
pain, also claimed as pelvic pain, was remanded by a Board 
decision dated October 15, 2003, and will not be addressed in 
this decision.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Joint Motion by the parties before the Court noted that 
as to the issue of entitlement to service connection for a 
depressive disorder not otherwise specified, it was 
"incumbent upon VA to conduct an examination which evaluates 
the relationship between Appellant's current disability and 
her active military service."  Accordingly, the Board finds 
that the veteran should be afforded a VA examination for the 
purpose of determining whether the veteran has a depressive 
disorder, to include memory loss, that is related to her 
military service.

In September 2002 VA received certain service medical records 
of the veteran, some of which appear to have not been 
previously of record.  These records must be reviewed by the 
RO and considered when adjudicating the issue on appeal.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to ascertain the etiology 
of any psychiatric disability that might 
be present.  In this regard, the examiner 
should be provided the veteran's entire 
claims file for review.  With respect to 
any psychiatric disability that may be 
present, the physician should offer an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder (including memory 
loss) is related to the veteran's 
military service.

2.  The issue of service connection for 
depressive disorder not otherwise 
specified, claimed as memory loss, should 
again be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	V. J. Jordan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



